RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals
                           NO. 2019-CA-001104-MR
                                    AND
                           NO. 2019-CA-001453-MR



TIMOTHY M. TUCKER                                                 APPELLANT



               APPEALS FROM KENTON CIRCUIT COURT
v.            HONORABLE GREGORY M. BARTLETT, JUDGE
                      ACTION NO. 17-CR-00972



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Timothy M. Tucker, pro se, appeals the orders of the Kenton

Circuit Court denying his motion to vacate judgment of his conviction and denying

his motion to amend final judgment, entered on July 11, 2019, and August 19,
2019, respectively. Following a careful review of the record, briefs, and law, we

affirm.

                 FACTS AND PROCEDURAL BACKGROUND

              On July 3, 2017, the Ludlow Police Department responded to a

burglary on Linden Street in Kenton County. The victim told officers that a set of

golf clubs had been stolen from his garage. He was able to retrieve footage of his

driveway from a neighbor’s security camera, which captured a man driving a gray

Honda Civic with missing hubcaps parked in front of the victim’s house. The

driver got out of the vehicle, wearing shorts and a white t-shirt with a logo on the

front. When another car drove by, the man started walking around the house;

when the car passed, he entered the garage and soon thereafter exited with a set of

golf clubs.

              While at the scene, officers were asked to respond to another call only

two blocks away on Carneal Street. Upon arrival, officers found Tucker with the

same clothes and car depicted in the security camera footage from Linden Street.

Tucker had entered the Carneal Street residence by removing an air conditioner

and climbing through a window but was interrupted by the homeowner before he

was able to steal anything. The officers placed him in custody. Looking inside his

car, officers observed in plain view a white golf towel, club covers, and a

scorecard. The Linden Street victim was able to identify the items, and Tucker

                                         -2-
admitted to taking them from the residence. He then told officers that the golf

clubs were in the trunk of his gray Honda Civic, a fact confirmed by the officers.

The Carneal Street residents told officers that Tucker had been invited into the

home earlier but had left and was not granted permission to re-enter the residence.

                On September 7, 2017, Tucker was indicted on two counts of second-

degree burglary,1 and on October 5, 2017, as a first-degree persistent felony

offender2 (PFO I) due to six prior felony convictions. With enhancements, Tucker

faced a maximum sentence of twenty years’ imprisonment without the possibility

of parole until ten years of his sentence was served. KRS 511.030.

                Defense counsel negotiated with the Commonwealth to downgrade

Tucker’s PFO I to a PFO II. The plea agreement included a twenty-year prison

sentence but made Tucker eligible for parole after four years served, as opposed to

ten. Tucker accepted the plea agreement, and on June 6, 2018, the court issued a

final judgment on the guilty plea. Tucker acknowledged before the court that he

deserved his sentence and that his attorney had effectively represented him. He




1
    Kentucky Revised Statutes (KRS) 511.030, a Class C felony.
2
    KRS 532.080(3).




                                              -3-
lodged no complaints, despite having sent a letter to his attorney threatening to file

a bar complaint if he was not forthcoming with information about the case.

                Prior to Tucker’s plea agreement, his brother was shot and killed in an

unrelated incident. The shooter was given a plea deal that included less prison

time than Tucker’s. Tucker alleges that his mother was pressured by the

prosecutor in that case to support the reduced sentence, and her refusal to do so

resulted in the (same) prosecutor being prejudiced against Tucker in his case.

                After Tucker’s plea agreement, he moved to vacate his conviction

under RCr3 11.42 alleging ineffective assistance of counsel. The trial court denied

the motion finding Tucker’s claims to be without merit. Tucker then filed a CR4

60.02 motion, which was denied summarily. Neither motion was granted an

evidentiary hearing. Tucker appealed both orders, and the two cases were

consolidated by our Court.

                                STANDARD OF REVIEW
                As established in Bowling v. Commonwealth, 80 S.W.3d 405, 411-12

(Ky. 2002), the Strickland standard sets forth a two-prong test for ineffective

assistance of counsel.

                       First, the defendant must show that
                       counsel’s performance was deficient. This
                       requires showing that counsel made errors
3
    Kentucky Rules of Criminal Procedure.
4
    Kentucky Rules of Civil Procedure.
                                            -4-
                   so serious that counsel was not functioning
                   as the “counsel” guaranteed by the Sixth
                   Amendment. Second, the defendant must
                   show that the deficient performance
                   prejudiced the defense. This requires
                   showing that counsel’s errors were so
                   serious as to deprive the defendant of a fair
                   trial, a trial whose result is reliable.

             Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064, 80 L. Ed. 2d 674, 693 (1984). To show
             prejudice, the
                   defendant must show there is a reasonable
                   probability that, but for counsel’s
                   unprofessional errors, the result of the
                   proceeding would have been different. A
                   reasonable probability is the probability
                   sufficient to undermine the confidence in the
                   outcome.
Id. at 694, 104 S.Ct. at 2068, 80 L. Ed. 2d at 695.

Both Strickland prongs must be met before relief may be granted. “Unless a

defendant makes both showings, it cannot be said that the conviction . . . resulted

from a breakdown in the adversary process that renders the result unreliable.”

Strickland, 466 U.S. at 687, 104 S.Ct. at 2064.

             Fairness is measured in terms of reliability. “The likelihood of a

different result must be substantial, not just conceivable.” Commonwealth v.

Pridham, 394 S.W.3d 867, 876 (Ky. 2012) (quoting Harrington v Ritcher, 562
U.S. 86, 112, 131 S. Ct. 770, 792, 178 L. Ed. 2d 624 (2011)).


                                        -5-
             Mere speculation as to how other counsel might have
             performed either better or differently without any indication of
             what favorable facts would have resulted is not sufficient.
             Conjecture that a different strategy might have proved
             beneficial is also not sufficient. Baze [v. Commonwealth, 23
S.W.3d 619 (Ky. 2000)]; Harper v. Commonwealth, 978
S.W.2d 311 (1998). As noted by Waters v. Thomas, 46 F.3d
1506 (11th Cir. 1995) (en banc): “The mere fact that other
             witnesses might have been available or that other testimony
             might have been elicited from those who testified is not a
             sufficient ground to prove ineffectiveness of counsel.”

Hodge v. Commonwealth, 116 S.W.3d 463, 470 (Ky. 2003), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). “No

conclusion of prejudice . . . can be supported by mere speculation.” Jackson v.

Commonwealth, 20 S.W.3d 906, 908 (Ky. 2000) (citation omitted).

                       FAILURE TO CALL WITNESSES

             Tucker alleges that counsel should have gone to trial and called his

mother as a witness. According to his RCr 11.42 motion, his mother was upset

that his brother’s shooter got less time than Tucker and that her feelings of

injustice caused the prosecutor to be vindictive toward Tucker. However, Tucker

fails to allege that testimony from his mother would have included any exculpatory

statements. Additionally, nothing in the record suggests that Tucker’s mother was

with him when the burglaries occurred or that she possessed any knowledge related

thereto. The mere fact that Tucker’s mother could have been called as a witness is

insufficient to prove prejudice. Hodge, 116 S.W.3d at 470 (“[M]ere fact that other


                                         -6-
witnesses might have been available or that other testimony might have been

elicited from those who testified is not a sufficient ground to prove ineffectiveness

of counsel.”).

                  FORCED ACCEPTANCE OF PLEA DEAL

             Tucker alleges that he was forced to accept the plea deal. He believes

that his defense counsel showed prejudice by working with the same prosecutor

who was negotiating a plea deal for the man who shot Tucker’s brother. This

claim is also without merit. No conflict exists for a prosecutor to work on two

separate and unrelated cases, nor would such affect defense counsel’s work on one

of those cases. Although Tucker believes the verdict could have been different had

the prosecutor recused himself, his assertions are speculative at best, and the

evidence against him was overwhelming. Simply put, Tucker fails to substantiate

any claim against the prosecutor, nor does he prove any deficiency in defense

counsel’s performance in negotiating a plea agreement with the prosecutor on

Tucker’s behalf. He has presented no evidence in support of his claim that he was

forced to accept the plea deal. Consequently, as there was no evidence of

prejudice against Tucker, the trial court properly found that defense counsel

rendered effective assistance.

             Tucker also argues disparate sentencing between that of his brother’s

shooter and himself is evidence of prejudice and ineffective assistance of counsel.


                                         -7-
To require courts to compare sentences for different crimes with different

circumstances would make the sentencing process not only laborious but

impractical. Furthermore, Tucker pled guilty to an amended sentence of PFO II

despite the fact he had been convicted of six prior felony offenses. That

amendment substantially reduced Tucker’s parole eligibility. A prosecutor has

wide discretion to offer plea agreements to criminal defendants within the

sentencing guidelines. It is not the Court’s job to second-guess the discretion of

the prosecutor as to what plea deal he does or does not offer. Moreover, the

prosecutor’s conduct in offering plea deals is irrelevant to the performance of

Tucker’s own counsel. Therefore, the alleged disparate sentencing in Tucker’s

case does not support a claim of ineffective assistance of counsel.

                     FALSE AND MISLEADING STATEMENTS

                Tucker further alleges that the video recording obtained by the

Commonwealth was false and misleading in that it does not show any person

entering the Linden Street residence. However, the video clearly shows Tucker

entering the garage at Linden Street and leaving with a set of golf clubs. Again,

Tucker’s claim is without merit.

                Additionally, Tucker alleges a Brady5 violation. Because this issue

was not alleged in his motion before the trial court, and raised only on appeal, we


5
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
                                              -8-
decline to address it. For this Court to have authority to review a claim, the trial

court must have been given an opportunity to correct its alleged error. Harrison v.

Leach, 323 S.W.3d 702, 708-09 (Ky. 2010).

                                  GUILTY PLEA

             Tucker finally alleges that, because there was only circumstantial

evidence regarding the Carneal Street burglary, he should not have pled guilty.

While there was no evidence that Tucker stole anything from Carneal Street,

officers found that Tucker had unlawfully entered the home. A charge of second-

degree burglary does not require that anything be stolen, only entry into the home

and intent to commit a crime. Thus, Tucker could be found guilty of second-

degree burglary absent evidence that anything was actually stolen.

             Furthermore, there was video proof that he entered the Linden Street

residence, from which he confessed to stealing the golf clubs. Considering this

evidence, it was not unreasonable for defense counsel to advise Tucker to accept

the plea deal. In fact, it was a decision that Tucker acknowledged was appropriate

and just at the hearing. Moreover, evidence for convicting on either offense was

sufficient for the sentence Tucker received as both felony offenses ran

concurrently. As earlier noted, had he gone to trial, Tucker may well have

received the maximum sentence without the possibility of parole for ten years, as

opposed to serving only four years until he was eligible. Tucker has not proven


                                         -9-
prejudice, nor has he proven that the assistance provided by his defense counsel

was deficient.

                                CR 60.02 MOTION

             This issue was not specifically addressed by Tucker in his appellate

brief. Failure to present an argument on this issue on appeal constitutes

abandonment and/or waiver. “An appellant’s failure to discuss particular errors in

his brief is the same as if no brief at all had been filed on those issues.” Milby v.

Mears, 580 S.W.2d 724, 727 (Ky. App. 1979) (citation omitted). As such, we need

not discuss this issue.

                                   CONCLUSION

             Therefore, for the foregoing reasons, the orders entered by the Kenton

Circuit Court are AFFIRMED.



             ALL CONCUR.




 BRIEF FOR APPELLANT:                             BRIEF FOR APPELLEE:

 Timothy M. Tucker, pro se                        Daniel Cameron
 Lexington, Kentucky                              Attorney General of Kentucky

                                                  Robert Baldridge
                                                  Assistant Attorney General
                                                  Frankfort, Kentucky
                                         - 10 -